                 Case 2:21-cv-01232-RAJ Document 8 Filed 09/15/21 Page 1 of 3




 1                                                                               Judge Richard A. Jones

 2

 3

 4

 5

 6
                             IN THE UNITED STATE DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE DIVISION
 8

 9   JULIE JAY, an individual,                           Case No. 2:21-cv-01232-RAJ

10                                 Plaintiff,
                            v.                           STIPULATED MOTION AND ORDER
11                                                       TO REMAND CASE TO STATE COURT
     PORT OF SEATTLE, a special purpose
12
     municipal corporation and DOE
13   CORPORATIONS 1-5,

14                                 Defendants.
15
                                                STIPULATION
16

17           Plaintiff Julie Jay, (“Plaintiff”) by and through her counsel Parker D. Davidson, and

18   Defendant Port of Seattle, by and through its counsel William W. Simmons and Rachelle R.

19   Stefanski, hereby stipulate that this case shall be remanded back to state court, pursuant to 28

20   USC § 1441(b). Accordingly, the parties stipulate that this action should be remanded to King

21   County Superior Court for further proceedings without costs to either party.

22   //

23   //

24   //

25   //

26

27

     STIPULATED MOTION AND ORDER                              LEWIS BRISBOIS BISGAARD & SMITH LLP
     TO REMAND CASE TO STATE COURT – 1                              1111 Third Avenue, Suite 2700
     USDC Western WA 2:21-cv-01232-RAJ                                Seattle, Washington 98101
                                                                             206.436.2020
     4811-3332-9873.1
                 Case 2:21-cv-01232-RAJ Document 8 Filed 09/15/21 Page 2 of 3




 1   DATED: September 15, 2021           LEWIS BRISBOIS BISGAARD & SMITH LLP

 2

 3                                               s/William W. Simmons
 4                                       William W. Simmons, WSBA# 35604

 5                                                s/Rachelle R. Stefanski                     _
                                         Rachelle R. Stefanski, WSBA #56353
 6                                       1111 Third Avenue, Suite 2700
 7                                       Seattle, Washington 98101
                                         (206) 436-2020 / (206) 436-2030 Fax
 8                                       William.Simmons@lewisbrisbois.com
                                         Rachelle.Stefanski@lewisbrisbois.com
 9                                       Attorneys for Defendant Port of Seattle
10

11                                       SEARS INJURY LAW, PLLC
12
                                         ______s/ Parker D. Davidson_____________________
13                                       Parker D. Davidson, WSBA No. 49746
14                                       929 East Main, suite 305A
                                         Puyallup, WA 98372
15                                       (253) 286-7444 / (253) 435-8919 Fax
16                                       Parker@searsinjurylaw.com
                                         Attorney for Plaintiff Julie Jay
17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER                        LEWIS BRISBOIS BISGAARD & SMITH LLP
     TO REMAND CASE TO STATE COURT – 2                        1111 Third Avenue, Suite 2700
     USDC Western WA 2:21-cv-01232-RAJ                          Seattle, Washington 98101
                                                                       206.436.2020
     4811-3332-9873.1
                 Case 2:21-cv-01232-RAJ Document 8 Filed 09/15/21 Page 3 of 3




 1                                   ORDER ON STIPULATION

 2           Based on the foregoing stipulation, IT IS HEREBY ORDERED that the present case be
 3   remanded to King County Superior Court for further proceedings without costs to either party.
 4           IT IS SO ORDERED on this 15th day of September, 2021.
 5

 6                                                      A
 7                                                      The Honorable Richard A. Jones
                                                        United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER                            LEWIS BRISBOIS BISGAARD & SMITH LLP
     TO REMAND CASE TO STATE COURT – 3                            1111 Third Avenue, Suite 2700
     USDC Western WA 2:21-cv-01232-RAJ                              Seattle, Washington 98101
                                                                           206.436.2020
     4811-3332-9873.1
